___________

                                    No. 96-1637
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
Ronald Russ,                             *
                                         *        [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                     Submitted:     September 4, 1996

                           Filed:   September 10, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     In this direct criminal appeal, Ronald Russ challenges his 63-month
sentence of imprisonment imposed after he was convicted of possession with
intent to distribute heroin in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(B)(i).     Russ contends the district court should have applied the
safety-valve provision of U.S.S.G. § 5C1.2 and sentenced him to 36 months
imprisonment so he could participate in a special Bureau of Prisons
substance-abuse treatment program.


     Although the Guidelines allow a sentencing court to disregard the
statutory minimum for selected crimes and to sentence within the Guidelines
range when a defendant meets certain criteria, section 5C1.2 does not apply
here because the statutory minimum sentence--60 months--is lower than
Russ's 63-to-78-month       Guidelines range.     See 18 U.S.C. § 3553(f); 21
U.S.C. § 841(b)(1)(B)(i) (five-year statutory minimum); U.S.S.G. § 5C1.2;
United States v. Goodwin, 72 F.3d 88, 90 (8th Cir. 1995) (safety-valve
provision provides relief when mandatory minimum sentence is greater than
applicable   Guidelines   sentence).     Section   5C1.2   does   not   authorize
departure below the Guidelines range. See United States v. Collins, 66 F.3d
984, 987-88 (8th Cir. 1995) (per curiam) (reduced sentence must be within
Guidelines range and departure below said range is not authorized).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-